PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed, by and between the parties hereto, by their respective attorneys of record, that the Appeal in the above entitled cause be dismissed without costs to either party.” On consideration whereof, it is now here ordered and adjudged by this court that this appeal be and the same is hereby dismissed, without costs to either party, pursuant to the foregoing stipulation.